Citation Nr: 1502403	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a burial allowance and a plot or interment allowance. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had military service from October 1974 to July 1975.  He died in June 2011.  The appellant is the director of a funeral home.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The evidence does not show that the Veteran was interred after cremation, or that the appellant incurred expenses for interment.


CONCLUSION OF LAW

The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1600 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts in this case are not in dispute.  The Veteran had about eight months of honorable, active service, ending in 1975.  

In June 2011, the Veteran died while an inpatient at a private hospital.  The Certificate of Death lists the immediate cause of his death as "brain arrest."  Other significant conditions contributing to his death were listed as "massive brain hemorrhage."  

The "method of disposition" was listed as cremation.

An "application for burial benefits" (VA Form 21-530), received in July 2011, signed by the appellant, indicates that the Veteran's cremains were scattered, that there was a burial in a national cemetery or cemetery owned by the Federal government, and that there was no cost for a "burial plot, mausoleum vault, columbarium niche, etc." (emphasis added).  

The report indicates that the total expense for "burial funeral transportation and if claimed burial plot" was $750.  See VAF 21-530, received in July 2011.

In June 2012, the RO granted burial benefits in the amount of $300 for the Veteran's death, after determining that it was not service-connected.  See 38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014).  The RO stated that a VA plot allowance was not warranted when a veteran is buried in a national cemetery, state cemetery, or other U.S. Government cemetery.

In a statement (notice of disagreement), received in August 2011, the appellant stated that the Veteran's daughter had changed her mind about interring the cremains in a national cemetery, and requested a "burial plot allowance of $300 in addition to the burial benefit."

In the appellant's substantive appeal (VA Form 9), received in October 2012, she stated, "Burial was not made in a national cemetery.  Please allow plot allowance.  Initial claim was sent and the burial was going to take place in a national cemetery.  The family INOK (presumably "it's not okay") changed her mind.  National cemetery will not be used."  

In certain circumstances, a plot or interment allowance is payable to the person or entity who incurred interment expenses, and may include a funeral director.  See 38 U.S.C.A. § 2303(b); 38 C.F.R. §§ 3.1600(f); 3.1601(a)(2).

For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.

For the purposes of payment of VA burial benefits, the term "burial" includes all the various recognized methods of disposing of the remains of deceased persons, to include cremation.  VBA's Adjudication Procedure Manual, M21-1MR (M21-MR"), Part VII.1.A.2.a, b.  A plot is the final disposal site of the remains, such as a columbarium niche containing the cremation urn, but not the urn itself.  M21-1MR, Part VII.1.A.2.e.  "Interment" is the act of placing the remains of a deceased person in a final resting place, such as placing the cremated remains of a deceased person into a columbarium niche.  M21-1MR, Part VII.1.A.2.f.

A "statement of funeral expenses," received from the appellant in July 2011, notes costs of $50 for "Merchandise," $660 for "special services-direct cremation," and $40 for "cash advance items."  The total  was $750.  There was also a $385 transportation expense listed.  

An "application for burial benefits" (VA Form 21-530), received in August 2011, signed by the appellant, indicates that the Veteran's cremains were scattered, that there was a burial in a national cemetery or cemetery owned by the Federal government, and that there was no cost for a "burial plot, mausoleum vault, columbarium niche, etc." (emphasis added).  The report indicates that the total expense for "burial funeral transportation and if claimed burial plot" was $750.  

This form has a handwritten notation of "original" on it.  See VAF 21-530, received in August 2011.

An "application for burial benefits" (VA Form 21-530), received in August 2011, signed by the appellant, indicates that the Veteran's cremains were scattered, that there was no burial in a national cemetery or cemetery owned by the Federal government, and that there was no cost for a "burial plot, mausoleum vault, columbarium niche, etc." (emphasis added).  The report indicates that the total expense for "burial funeral transportation and if claimed burial plot" was $750.  

This form has a handwritten notation of "revised" on it.  See VAF 21-530, received in August 2011.

The Board finds that the claim must be denied.  There were no plot or interment expenses specifically identified as such on the appellant's itemized statement.  The evidence, including the appellant's own statements, indicates that the Veteran was cremated, and that his cremains were scattered.  

The appellant appears to be under the impression that a plot allowance would have been granted, but for the initial, erroneous indication that the Veteran was buried in a National cemetery.  However, this is not the correct basis for the denial of the claim (and the Board understand that the Veteran was not buried in a National cemetery). The basis for the denial is that there is no evidence indicating that the appellant has incurred any expenses for the actual interment of the Veteran's remains.  

Accordingly, as there is no evidence that the appellant incurred any plot or interment expenses in connection with the Veteran's cremated remains, an interment or plot allowance is not warranted.  38 C.F.R. §§ 3.1600(f); 3.1601(a).  Under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board finds that no further action is necessary to comply with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As set forth in more detail below, the facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

ORDER

A plot or interment allowance is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


